                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                  )   No. CR19-203-RSM
                                                )
 8                   Plaintiff,                 )   ORDER GRANTING THE
                                                )   UNOPPOSED
 9             v.                               )   MOTION TO WITHDRAW AS
                                                )   COUNSEL AND FOR APPOINTMENT
10   DANIEL HERNANDEZ,                          )   OF NEW COUNSEL
                                                )
11                   Defendant.                 )
                                                )
12
13
           THE COURT has considered the Unopposed Motion to Withdraw as Counsel
14
     and for Appointment of New Counsel, and the records and files in this case.
15
           IT IS NOW ORDERED that Assistant Federal Public Defender Jesse Cantor is
16
     permitted to withdraw as defense counsel in this matter, and that new counsel shall be
17
     appointed to represent the defendant from the CJA panel.
18
           DONE this 15th day of November, 2019.
19
20
21                                             A
                                               RICARDO S. MARTINEZ
22                                             CHIEF UNITED STATES DISTRICT JUDGE
23
24   Presented by:

25   s/ Jesse Cantor
     Assistant Federal Public Defender
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER TO WITHDRAW AS COUNSEL AND                            1601 Fifth Avenue, Suite 700
       FOR APPOINTMENT OF NEW COUNSEL                                Seattle, Washington 98101
       (USA v. Hernandez / CR19-203-RSM) - 1                                    (206) 553-1100
